Title: James Madison to Marsh, Capen, and Lyon, 11 May 1830
From: Madison, James
To: Marsh, Capen & Lyon


                        
                            
                                
                            
                            
                                
                                    
                                
                                May 11th. 1830
                            
                        
                        
                        
                        I have recd. your letter of the 4th. inst in which you suggest a compilation for the press, of my writings on
                            political subjects
                        With respect to such of them as have been already in print, I have no reason to suppose that a republication
                            of them would be of the avail estimated by your partiality.
                        And as to any manuscripts among my papers, the contents of which may be worthy of preservation, they are
                            either not of sufficient amount, to fall within the scope of your suggestion, or are deemed more proper for posthumous
                            consideration than for an earlier publication.
                        There being nothing, I presume in this communication, that could lead to a public notice of it, I need not
                            request what I take for granted that it will be regarded as for yourselves alone I thank you, gentlemen for your good
                            wishes, & pray you to accept a sincere return of mine
                        
                            
                                
                            
                        
                    